Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT AND
SECOND AMENDMENT TO CREDIT AGREEMENT

 

This AMENDMENT NO. 2 TO FORBEARANCE AGREEMENT AND SECOND AMENDMENT TO CREDIT
AGREEMENT (this “Agreement”), dated as of December 16, 2012, is entered into
among LODGENET INTERACTIVE CORPORATION, a Delaware corporation (the “Borrower”),
the other Loan Parties party hereto, the Lenders party hereto and GLEACHER
PRODUCTS CORP., as administrative agent (in such capacity, the “Agent”). 
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed thereto in the Forbearance Agreement (as defined below) or in
the Credit Agreement (as defined below), as applicable.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Agent have entered into that certain
Credit Agreement, dated as of April 4, 2007 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”);

 

WHEREAS, the Borrower, the other Loan Parties, certain Lenders and the Agent are
parties to that certain Forbearance Agreement and Second Amendment to Credit
Agreement (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Forbearance Agreement”), dated as of
October 15, 2012;

 

WHEREAS, the Borrower, the other Loan Parties, certain Lenders and the Agent are
parties to that certain Consent to Forbearance Agreement and Second Amendment to
Credit Agreement, dated as of November 9, 2012;

 

WHEREAS, the Borrower, the other Loan Parties, certain Lenders and the Agent are
parties to that certain Amendment No. 1 to Forbearance Agreement and Second
Amendment to Credit Agreement, dated as of November 16, 2012;

 

WHEREAS, DirecTV, LLC (“DirecTV”) and the Borrower entered into that certain
Second Forbearance Agreement, dated as of November 6, 2012 (the “Second DirecTV
Forbearance”) and that certain First Amendment to That SMATV Sales Agency and
Transport Services Agreement, dated as of November 6, 2012 (the “DirecTV First
Amendment”);

 

WHEREAS, DirecTV and the Borrower entered into that certain Third Forbearance
Agreement, dated as of December 14, 2012 (the “Third DirecTV Forbearance”), an
executed copy of which has been delivered to the Agent;

 

WHEREAS, Home Box Office, Inc. (“HBO”) and the Borrower entered into that
certain Amendment to Letter Agreement, dated as of November 9, 2012 (the “HBO
First Amendment”);

 

WHEREAS, HBO and the Borrower have agreed to amend the HBO Forbearance pursuant
to that certain Second Amendment to Letter Agreement, dated as of
December 16, 2012 (the “HBO Second Amendment”), a substantially final draft copy
of which has been delivered to the Agent; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Borrower has requested and the Lenders party hereto (constituting
the Required Lenders) and the Agent have, subject to the terms and conditions
set forth herein, agreed to modify and amend certain provisions of the
Forbearance Agreement as provided for herein.

 

NOW THEREFORE, in consideration of the foregoing, the terms, conditions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto agree
as follows:

 

1.             Amendment to Section 3.1 of the Forbearance Agreement. 
Section 3.1(b) of the Forbearance Agreement is hereby amended, as of the
Effective Date, by replacing it in its entirety with the following:

 

As used herein, the term “Forbearance Period” shall mean the period beginning on
the Forbearance Effective Date and ending upon the occurrence of a Termination
Event.  As used herein, “Termination Event” shall mean the earlier to occur of
(i) December 31, 2012 and (ii) the occurrence of any Forbearance Default.  As
used herein, the term “Forbearance Default” shall mean: (i) the occurrence of
any Default or Event of Default (other than the Specified Defaults) under and as
defined in the Credit Agreement (as amended hereby) or any other Loan Document;
(ii) the failure of the Borrower or any other Loan Party to timely comply with
any term, condition, covenant or agreement set forth in this Forbearance
Agreement; (iii) subject to the exceptions in Section 7.1(b) below, the material
breach of any representation or warranty made by the Borrower or any other Loan
Party in this Forbearance Agreement; (iv) the failure of the Borrower to timely
comply with each term, condition, covenant and agreement set forth in (A) that
certain Forbearance Agreement to SMATV Sales Agency and Transport Services
Agreement, dated as of September 19, 2012, between DirecTV, LLC (“DirecTV”) and
the Borrower, as amended by that certain Second DirecTV Forbearance Agreement,
dated as of November 6, 2012 between DirecTV and the Borrower, and as further
amended by that certain Third Forbearance Agreement, dated as of December 14,
2012, between DirecTV and the Borrower (collectively, the “DirecTV
Forbearance”), (B) that certain letter agreement, dated September 20, 2012, from
Home Box Office, Inc. (“HBO”) to the Borrower, as amended by that certain
Amendment to Letter Agreement, dated as of November 9, 2012, and as further
amended by that certain Second Amendment to Letter Agreement, dated as of
December 16, 2012 (the “HBO Forbearance”), (C) that certain SMATV Sales Agency
and Transport Services Agreement, dated as of March 31, 2010, between DirecTV
and the Borrower, as amended by that certain First Amendment to That SMATV Sales
Agency and Transport Services Agreement, dated as of November 6, 2012 (the
“DirecTV Agreement”) (other than the Specified Defaults, First Forbearance
Default or Second Forbearance Default, as defined in the DirecTV Forbearance, as
applicable) or (D) that certain HBO Services Affiliation Agreement for Lodging
Industry Distributor, dated as of December 1, 2003, between HBO and the
Borrower, (the “HBO Agreement”)  (other than the payment default(s)

 

2

--------------------------------------------------------------------------------


 

referenced in the HBO Forbearance) or (v) the receipt of any notice of default
or event of default (howsoever described or defined) in respect of any material
contract from the counterparty to such material contract.

 

2.             Amendment to Annex A to the Forbearance Agreement.  Item 2 on
Annex A to the Forbearance Agreement, title “Specified Defaults” is hereby
amended, as of the Effective Date, by replacing it in its entirety with the
following:

 

2.             An Event of Default occurring under Section 9(d) of the Credit
Agreement as a result of the Borrower’s failure to comply with Section 7.3 of
the Credit Agreement solely in connection with the defaults under the DirecTV
Agreement or the HBO Agreement, in each case, as specified in the DirecTV
Forbearance or the HBO Forbearance, as applicable

 

3.             Closing Conditions.  This Agreement shall become effective (the
“Effective Date”) when the Agent shall have received a copy of this Agreement
duly executed by each of the Borrower, the other Loan Parties listed on the
signature pages hereto, the Agent, and the Lenders party hereto constituting
Required Lenders.

 

4.             Representations and Warranties of the Loan Parties.  In order to
induce the Agent and the Lenders party hereto to execute and deliver this
Agreement, each Loan Party hereby represents and warrants as follows:

 

(i)            except for the Specified Defaults or as otherwise expressly
provided in the Forbearance Agreement (as amended hereby) (including the
following paragraph (ii)), after giving effect to this Agreement, each of the
Borrower and the other Loan Parties is in compliance with all of the terms and
provisions set forth in the Credit Agreement and the other Loan Documents on its
part to be observed or performed, and no Default or Event of Default has
occurred and is continuing;

 

(ii)           except with respect to the Specified Defaults, each of the
representations and warranties in Section 5 of the Credit Agreement shall be
true and correct in all material respects on and as of the date hereof, except
to the extent any such representation and warranty expressly relates to an
earlier date, in which case such representation and warranty shall be true and
correct in all material respects as of such earlier date;

 

(iii)          it has taken all necessary action to authorize the execution,
delivery and performance of this Agreement;

 

(iv)          this Agreement has been duly executed and delivered by such Loan
Party and constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against such Loan Party in accordance with its terms, except as such
enforceability may be limited by the effects of bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, concepts of
reasonableness,  general equitable principles (whether considered in a
proceeding in equity or at law) and by general principles of equity, good faith
and fair dealing;

 

3

--------------------------------------------------------------------------------


 

(v)           no consent, approval, authorization or order of, or filing,
registration or qualification with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
such Loan Party of this Agreement; and

 

(vi)          the Liens granted to the Agent, for the benefit of itself and the
other Secured Parties, to secure any of the Obligations under the Credit
Agreement remain in full force and effect and continue to constitute first
priority perfected liens therein, subject only to Liens permitted pursuant to
Section 8.3 of the Credit Agreement.

 

5.             General Release; Reaffirmation of Indemnity

 

(a)           In consideration of, among other things, the Agent’s and the
Lenders’ execution and delivery of this Agreement, each of the Borrower or any
other Loan Parties, on behalf of itself and on behalf of its agents,
representatives, officers, directors, advisors, employees, affiliates,
Subsidiaries, successors, assigns, legal representatives and financial advisors
(the “LodgeNet Parties”), hereby jointly and severally releases, acquits and
forever discharges (collectively, the “Releases”) the Agent and each Lender
(collectively, the “Lender Parties”), and their respective subsidiaries,
parents, affiliates, officers, directors, employees, agents, attorneys,
financial advisors, successors and assigns, both present and former
(collectively, the “Lenders’ Affiliates” and together with the Lender Parties,
the “Releasees”) from any and all manner of actions, causes of action, suits,
debts, controversies, damages, judgments, executions, claims and demands
whatsoever, asserted or unasserted, in contract, tort, law or equity which the
Borrower or any other LodgeNet Party has or may have against any of the Lender
Parties and/or the Lenders’ Affiliates by reason of any action, failure to act,
matter or thing whatsoever arising from or based on facts occurring prior to the
date of this Agreement in respect of the Loan Documents, including but not
limited to, any claim or defense that relates to, in whole or in part, directly
or indirectly, (i) the making or administration of the Loans and Letters of
Credit, including, without limitation, any such claims and defenses based on
fraud, mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability theories”, (ii) any covenants, agreements, duties or
obligations set forth in the Loan Documents or Forbearance Agreement (as amended
hereby), (iii) any actions or omissions of any of the Lender Parties and/or the
Lenders’ Affiliates in connections with the initiation or continuing exercise of
any right or remedy contained in the Loan Documents  or at law or in equity,
(iv) lost profits, (v) loss of business opportunity, (vi) increased financing
costs, (vii) increased legal or other administrative fees or (viii) damages to
business reputation (collectively, the “Claims”).  In entering into this
Agreement, each of the Borrower and the other Loan Parties party hereto
consulted with, and has been represented by, legal counsel and expressly
disclaims any reliance on any representations, acts or omissions by any of the
Releasees and each hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth herein do not depend in any way on any
such representations, acts and/or omissions or the accuracy, completeness or
validity hereof.  The provisions of this Section 5(a) shall survive the
expiration of the Forbearance Period and the termination of the Forbearance
Agreement, the Credit Agreement, the other Loan Documents and payment in full of
the Obligations.

 

4

--------------------------------------------------------------------------------


 

(b)           Without in any way limiting their reaffirmations and
acknowledgements set forth in Article IX of the Forbearance Agreement, the
Borrower hereby expressly acknowledges, agrees and reaffirms its reimbursement,
indemnification and other obligations to and agreements set forth in
Section 11.5 of the Credit Agreement.  The Borrower further acknowledges, agrees
and reaffirms that all of such reimbursement, indemnification and other
obligations and agreements set forth in Section 11.5 of the Credit Agreement
shall survive the expiration of the Forbearance Period and the termination of
the Forbearance Agreement, the Credit Agreement, the other Loan Documents and
the payment in full of the Obligations.

 

(c)           The Borrower and each other Loan Party, on behalf of itself and
its successors, assigns, and other legal representatives, hereby unconditionally
and irrevocably agrees that it will not sue any Releasee on the basis of any
Claim released, remised and discharged by the Borrower or any other Loan Party
pursuant to Section 5(a).  If the Borrower, any other Loan Party or any of its
successors, assigns or other legal representatives violates the foregoing
covenant, the Borrower and each other Loan Party, for itself and its successors,
assigns and legal representatives, agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all
attorneys’ fees and costs incurred by any Releasee as a result of such
violation.

 

6.             Miscellaneous.

 

(a)           Entirety.  This Agreement embodies the entire agreement among the
parties hereto and supersedes all prior agreements and understandings, oral or
written, if any, relating to the subject matter hereof.

 

(b)           Severability of Provisions.  If any provision of this Agreement is
held to be illegal, invalid or unenforceable, (i) the legality, validity and
enforceability of the remaining provisions of this Agreement shall not be
affected or impaired thereby and (ii) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

(c)           Counterparts; Electronic Signatures.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument.  Delivery of an executed counterpart to this Agreement by
telecopy, e-mail or other electronic means (e.g., “pdf” or “rtf”) shall be
effective as an original and shall constitute a representation that an original
will be delivered.

 

(d)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES.

 

5

--------------------------------------------------------------------------------


 

(e)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of each Lender and the other parties hereto and their
respective successors and permitted assigns.

 

[Signature pages to follow.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

 

LODGENET INTERACTIVE CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

LODGENET STAYONLINE, INC.

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ON COMMAND CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

THE HOTEL NETWORKS, INC.

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

LODGENET INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

ON COMMAND VIDEO CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

[Signature Page to Amendment No. 2 to Forbearance Agreement and
Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

PUERTO RICO VIDEO ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

VIRGIN ISLAND VIDEO ENTERTAINMENT CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

SPECTRADYNE INTERNATIONAL, INC.

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

HOTEL DIGITAL NETWORK, INC.

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

LODGENET HEALTHCARE INC.

 

 

 

 

 

 

 

 

By:

/s/ James G. Naro

 

 

Name:

James G. Naro

 

 

Title:

Secretary

 

 

[Signature Page to Amendment No. 2 to Forbearance Agreement and
Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

AGENT:

 

GLEACHER PRODUCTS CORP.

as Agent

 

 

 

 

 

 

 

 

By:

/s/ Joanna Anderson

 

 

Name:

Joanna Anderson

 

 

Title:

Authorized Signatory

 

 

[Signature Page to Amendment No. 2 to Forbearance Agreement and
Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------